Case 21-04729          Doc 56    Filed 04/22/21 Entered 04/22/21 23:20:51              Desc Imaged
                                Certificate of Notice Page 1 of 4


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

                                                                 Case No. 21-04729
                                                      )
   In re:
                                                      )
                                                                 Chapter 11
                                                      )
   Crave Brands, LLC, et al.,
                                                      )
                                                                 Judge Timothy A. Barnes
                                                      )
            Debtors.
                                                      )
                                                                 (Jointly Administered)

                ORDER SETTING SUBCHAPTER V STATUS CONFERENCE
                 AND DEADLINES FOR FILING OF PLAN, CLAIMS AND
                        ELECTIONS UNDER 11 U.S.C. §1111(b)

          Crave Brands, LLC and Meathead Restaurants, LLC (the “Debtors”) have elected to proceed
  with this case under subchapter V of chapter 11 of title 11 of the United States Code;

            IT IS HEREBY ORDERED:

          1.      Status Conference. The court will hold the status conference required by 11 U.S.C.
  § 1188(a) on Monday May 24, 2021, at 2:00 PM via Zoom. Instructions for connecting to the
  hearing are available at https://www.ilnb.uscourts.gov/content/judge-timothy-barnes. The
  Debtors, counsel for the Debtors, and the subchapter V trustee assigned to this case must appear in
  person at the status conference.
          2.      Section 1188(c) Report. On or before Monday May 10, 2021, the Debtors must file
  the report required by 11 U.S.C. § 1188(c), and serve that report on the subchapter V trustee
  assigned to this case, the United States Trustee and all creditors and other parties in interest. The
  Debtors must file proof of service on the docket before the status conference.
         3.      Deadline to File a Plan. Pursuant to 11 U.S.C. § 1189(d), the Debtors must file a
  chapter 11 plan on or before Thursday July 8, 2021.
          4.      Deadline to File Claims. Entities other than governmental units must file proofs of
  claim or interest on or before Tuesday June 29, 2021.
         5.      Deadline for 1111(b) Election. Secured creditors wishing to make an election under
  11 U.S.C. § 1111(b) must do so on or before Thursday July 22, 2021.
Case 21-04729        Doc 56      Filed 04/22/21 Entered 04/22/21 23:20:51                  Desc Imaged
                                Certificate of Notice Page 2 of 4


          6.      Service. The clerk of the court is directed to serve directly or through the
  Bankruptcy Noticing Center a copy of this order on the Debtors, the United States Trustee, all
  creditors and all other parties in interest and to file a certificate of service as required by Rule 7016-1
  of the Local Rules of the United States Bankruptcy Court for the Northern District of Illinois.
  Dated: April 20, 2021                                    ENTERED:


                                                           ______________________________
                                                           ____
                                                             ______________
                                                                          __
                                                                           ________
                                                                                  ___
                                                                                    ___
                                                                                      ___
                                                                                      __
                                                           Timothy
                                                           Ti th h AA. B
                                                                       Barnes
                                                           United States Bankruptcy Judge
           Case 21-04729                Doc 56          Filed 04/22/21 Entered 04/22/21 23:20:51                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-04729-TAB
Crave Brands, LLC                                                                                                      Chapter 11
Meathead Restaurants, LLC
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: pseamann                                                              Page 1 of 2
Date Rcvd: Apr 20, 2021                                               Form ID: pdf010                                                            Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 22, 2021:
Recip ID                   Recipient Name and Address
29319865               +   KW Restaurant Holdings, LLC, 633 W. North Avenue #527, Chicago, IL 60610-0903
29319866               +   LQD Financial Corp., 370 North Carpenter Street, Chicago, IL 60607-1223
29319867               +   Meatheads Franchising, LLC, 350 W. Hubbard St., Suite 640, Chicago, IL 60654-6937
29319869               +   Servcorp West Lake LLC, 444 West Lake Street Floor 17, Chicago, IL 60606-0070
29319870               +   Small Business Adminstration, 14925 Kingsport Road, Fort Worth, TX 76155-2243
29319871               +   Steve Karfaridis, 633 W. North Avenue #527, Chicago, IL 60610-0903
29319872               +   William J. Factor, 105 Madison Street, Suite 1500, Chicago, IL 60602-4602

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
29333089                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Apr 21 2021 00:26:00      Department of the Treasury, Internal Revenue
                                                                                                                  Service, P.O. Box 7346, Philadelphia PA
                                                                                                                  19101-7346
29333090                   Email/Text: rev.bankruptcy@illinois.gov
                                                                                        Apr 21 2021 00:27:00      Illinois Department of Revenue, Bankruptcy Unit,
                                                                                                                  P O Box 19035, Springfield IL 62794-9035

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
29319868         ##+           Meatheads Restaurants, LLC, 101 California Street, Suite 2710, San Francisco, CA 94111-5818

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
           Case 21-04729              Doc 56        Filed 04/22/21 Entered 04/22/21 23:20:51                                 Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: pseamann                                                         Page 2 of 2
Date Rcvd: Apr 20, 2021                                           Form ID: pdf010                                                       Total Noticed: 9

Date: Apr 22, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 20, 2021 at the address(es) listed below:
Name                             Email Address
Brian Hockett
                                 on behalf of Debtor 1 Crave Brands LLC bhockett@thompsoncoburn.com, hspurgeon@thompsoncoburn.com

David A Warfield
                                 on behalf of Debtor 1 Crave Brands LLC dwarfield@thompsoncoburn.com

David A. Newby
                                 on behalf of Creditor MEPT Stony Creek LLC dnewby@momkus.com lholub@momkus.com

Lauren Newman
                                 on behalf of Debtor 1 Crave Brands LLC lnewman@thompsoncoburn.com,
                                 chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;ebarraza@thompsoncoburn.com

Matthew Brash
                                 mbrash@newpointadvisors.us I003@ecfcbis.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov

William J Factor
                                 on behalf of Creditor LQD Financial Corp. wfactor@wfactorlaw.com
                                 wfactorlaw@gmail.com;bharlow@wfactorlaw.com;wfactor@ecf.inforuptcy.com;wfactormyecfmail@gmail.com;factorwr43923@
                                 notify.bestcase.com


TOTAL: 7
